DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 	Claims 1, 3, 13-18, 21-44 are pending. Claims 21-41 are withdrawn. Claims 1, 3, 13-18, 42-44 have been considered on the merits herein. All arguments and amendments have been considered on the merits. 
The previous rejection of claim 19 under 35 U.S.C. 112, 4th paragraph is withdrawn in light of applicants claim amendments. The previous rejection of Claims 1, 3, 13-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 11, 30-33 of copending Application No. 15729685 (reference application) in view of Witcher supported by PubChem Silwet L77 and Claims 1, 3, 13-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, 40 of copending Application No. 15005182 (reference application) in view of EP2014762 and Witcher supported by PubChem are withdrawn in light of the approval of applicants Terminal Disclaimers filed on 5/24/2021. 
Specification
The disclosure is objected to because of the following informalities: The use of the term Tween 20®, Tween 80® and Triton® X-100 (specification p. 9, lines 15-20, Ex. 1 p. 15, Ex. 3 p. 16-17), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicants specification does not include the following; “The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 13-18, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389, US8372624, US8895239, US8283133, US8945837) in view of Dallmier et al. . 
Franciskovich teach a biological indicator comprising a carrier inoculated with a test microorganism selected from spores of Bacillus, Clostridia or Geobacillus particularly Geobacillus stearothermophilus (col. 6, lines 19-57). The spore deposit comprises water and spores (col. 7, lines 42-52). 
Regarding claims 1 and 3, the carrier is disclosed to comprise paper, metal, glass, ceramics, plastic, membranes or combinations of two or more (col. 4, lines 26-41) which include a hydrophobic substrate. 
Regarding claims 17, 18, Franciskovich teach the carrier to be inoculated with the test organism by preparing an aqueous suspension comprising the organism spores, wherein the spores are present as a concentration ranging from 105-1010 cfu/mm (col. 7, lines 42-52). The spore suspension is placed on the carrier and allowed to dry (col. 7, lines 45-64) and the carrier supports 104-107 cfu/mm2 (col. 7, lines 60-63), thus falling within applicants claimed range of 106-108 cfu of claims 17 and 18 (col. 2, lines 25-44) (For ‘624, see col. 2, lines 58-67, col. 3, lines 1-30, col. 5, lines 17-37, col. 6, lines 5-24, col. 9, lines 25-45, 65- col. 10, lines 1 -15, lines 63-67, col. 11, lines 11 -67, col. 12, lines 1 -18, col. 17, lines 30-40, For ‘845 see col. 2, lines 10-48, col. 3, lines 55-col. 4, lines 1-3, 26-40, col. 5, lines 23-67, col. 6, lines 19-35, 58-col. 7, lines 1-13, 42-64, For ‘389 see col. 2, lines 16-53, col. 3, lines 34-67, col. 4, lines 27-43, col. 5, lines 11 -67, col. 6, lines 21 -37, 60-col. 7, lines 1 -15, 45-57, col. 8, lines 1-24, For ‘239 see col. 3, lines 7-20, col. 5, lines 6-26, 51-67, col. 9, lines 58-67, col., 10, lines 1-6, 55-col. 12, For ‘133 see col. 4, lines 1-16, 38-53, col. 49-62, col. 6, lines 1-50, col. 7, lines 
 Franciskovich teach depositing 7 microliters on the carrier (see, ex. 1, for example). Franciskovich teach depositing an aliquot of 7 microliters (taken to be 1 drop of 7 microliter volume) having a population of greater than 108 cfu on the carrier (See, ex. 1, for example, ‘US362, US’845, US’389, US’133). The disclosed 7 microliters is taken to be about 10 as claimed. They also teach that the inoculum may be prepared by one of ordinary skill in the art to yield a desired number of spores per aliquot, thus the inoculum volume is a result effective variable which may be optimized by routine optimization.  

Franciskovich does not teach a surfactant with the spore deposit of claims 1, 42-44.
Dallmier teach a biological indicator comprising a carrier and a microbial spore inoculum deposited on the carrier. The inoculum comprises spores suspended in an aqueous suspension medium containing a surfactant as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces (abstract, col. 3, lines 37-44, 55-67, col. 4, lines 1-16). Regarding claims 1, 42, 43, the surfactant is selected from but not limited to Triton® X-100 (polyethylene glycol tert-octylphenyl ether) and Tween® 80 (polyethylene glycol sorbitan monooleate) (col. 4, lines 1-16). 

Regarding claims 13-16, Dallmier teaches the spores can be from Bacillus, Geobacillus stearothermophilus and C. sporogenes (col. 4, lines 17-21). 
Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant (see PubChem Silwet 77) according to claim 1. The spore deposit with surfactant is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises greater than 1x106 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). 
EP’762 teach a biological indicator comprising a carrier and spore deposition on the carrier wherein the spores do not overlap and 90% or more of the indicator spore Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060). 
Before the effective filing date of the claimed invention, it was known that spore deposition on a carrier often poses a problem resulting in spore clumping and stacking. The art recognizes reagents, i.e.  surfactants, as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces allowing for a single layer wherein the spores do not overlap. In view of Dallmier and Witcher, it would have been obvious before the effective filing date of the claimed invention to add a surfactant, particularly well-known and routinely used polyethylene glycol surfactants including Triton® X-100 and Tween® 80 to a biological indicator spore deposit with a reasonable expectation of preventing the stacking of the microbial spores on the surface of the carrier and allowing the inoculum to “plate out” on the carrier surfaces.  Thus, providing a single spore layer without or with reduced clumps and multilayer stacking of spores because the surfactant agents are disclosed to prevent or reduce beading up, a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator . 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Franciskovich (US8071362, US8043845, US8173389, US8372624, US8895239, US8283133, US8945837) in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) and EP2014762 supported by PubChem Silwet L77 as applied to claim1, 3, 13-18, 42-43 above, and further in view of Roscoe et al. (US2013/0230876).
The teachings of Franciskovich in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) and EP2014762 are found above. 
While Dallmier and Witcher teach surfactants to be used with biological indicators and that surfactants are necessary to reduce stacking of spores on the carrier, thereby preventing the stacking of the microbial spores on the surface of the carrier and allowing the inoculum to “plate out” on the carrier surfaces, they do not teach the surfactant Tween® 20, i.e. polyethylene glycol sorbitan monolaurate of claim 44. 
Tween® surfactants and their functions are well-known in the art and it would have been obvious to a posita to substitute one known surfactant for another and the results would have been predictable. Further, Roscoe teach the use of Tween® surfactants including Tween® 20 (0093) for use with biological indicators comprising spores for use in sterilization tests (0033, 0035, 0037).  Therefore, the substitution of one known element or another would have been obvious and the substitution would . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13-16, 42-44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 8895239, claims 1, 3, 4, 6, 7,15, 17, 29 of US8043845, claims 1, 3 of US 8945837, claims 1,3, 4-6 of US8372624 and claims 1, 2 of US’9701968, claims 1-4, 6, 7,15, 16, 17, 26, 29 of US8283133 in view of Dallmier et al. (US8211663), Witcher (US2016/0083771 A1) Roscoe et al. (US2013/0230876) and EP2014762 supported by PubChem Silwet L77. 
The claims are drawn to biological indicators comprising spores selected from Geobacillus, Bacillus or Clostridium on a carrier. The instant invention requires the spores are deposited on the carrier wherein about 95% of the spore deposit resides in a single spore layer not required in the claims of US’239, ‘837, ‘968, ‘624; however it would have been obvious in view of EP762 to use known methods for single layer 
Dallmier teach a biological indicator comprising a carrier and a microbial spore inoculum deposited on the carrier. The inoculum comprises spores suspended in an aqueous suspension medium containing a surfactant as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces (abstract, col. 3, lines 37-44, 55-67, col. 4, lines 1-16). Regarding claims 1, 42, 43, the surfactant is selected from but not limited to Triton® X-100 (polyethylene glycol tert-octylphenyl ether) and Tween® 80 (polyethylene glycol sorbitan monooleate) (col. 4, lines 1-16). 
Regarding claim 3, the carrier can be formed of metal, ceramics and plastics (col. 3, lines 55-67). 
Regarding claims 13-16, Dallmier teaches the spores can be from Bacillus, Geobacillus stearothermophilus and C. sporogenes (col. 4, lines 17-21). 
Witcher teaches a biological indicator comprising a carrier comprising a hydrophobic substrate and a spore deposit on the carrier (0002, 0005-0007, 0012, 0013, 0028, 0029, 0031) wherein the spore deposit is a 2 microliter drop of Geobacillus stearothermophilus spores according to claims 1, 13-16, 19 (0006, 0012, 0055, 0056, 0059) comprising 0.1% Silwet 77 (0059) which is a polyethylene glycol surfactant (see PubChem Silwet 77) according to claim 1. The spore deposit with surfactant is applied to the carrier and dried (0059). Regarding claims 17 and 18, the deposit comprises 6 cfu of spores (0059).  Regarding claim 3, typical carriers comprise paper, metallic films and glass and also polymeric substrates (0029, 0031).  Witcher teaches that hydrophobic substrates can present challenges such as once spore solutions are deposited on the substrate, they bead up and present a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (0031).  A solution to this problem is nanoparticle dispersions and surfactants to improve spore coating uniformity and adhesion (0031, 0032, 0040), while they do not teach at least 95% of the area of the spore deposit resides in a single spore layer, the goal of the surfactant is to prevent spore clumping and multiple layers of spores forming in the continuous coating (0031). 
EP’762 teach a biological indicator comprising a carrier and spore deposition on the carrier wherein the spores do not overlap and 90% or more of the indicator spore bacteria adhere to the carrier without overlapping (0014-0016, 0041, 0050, Fig. 2) and thus allowing the effectiveness of the sterilization to be evaluated (0050). Applicant’s limitation of a single spore layer is interpreted by the Examiner to mean that the spores are not stacked, on top of each other or layered. Thus, the Examiner has interpreted the teachings of EP’762, i.e. spores adhere without overlapping, to mean that the spores are in a single layer. The carrier comprises a plastic (0025), i.e. a hydrophobic substrate. The spores are from Geobacillus stearothermophilus and Bacillus (0042).  They teach the spores in the deposition fluid to be present in amounts from 1x103/µl-1x107/µl (0060). 
Tween® surfactants and their functions are well-known in the art and it would have been obvious to a posita to substitute one known surfactant for another and the 

Before the effective filing date of the claimed invention, it was known that spore deposition on a carrier often poses a problem resulting in spore clumping and stacking. The art recognizes reagents, i.e.  surfactants, as a wetting agent which prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces allowing for a single layer wherein the spores do not overlap. In view of Dallmier and Witcher, it would have been obvious before the effective filing date of the claimed invention to add a surfactant, particularly well-known and routinely used polyethylene glycol surfactants including Triton® X-100 and Tween® 80 to a biological indicator spore deposit with a reasonable expectation of preventing the stacking of the microbial spores on the surface of the carrier and allowing the inoculum to “plate out” on the carrier surfaces.  Thus, providing a single spore layer without or with reduced clumps and multilayer stacking of spores because the surfactant agents are disclosed to prevent or reduce beading up, a discontinuous spore coating with clumping creating multiple layers of spores reducing reliability of the indicator (Dallmier col. 4, lines 1-16, Witcher 0031) and would therefore aid in a deposition of . 

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argues each reference individually and picks a different limitation that each does not teach. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further argues that, none of Franciskovich, Witcher, or EP ‘762 disclose or suggest at least about 95% of the area of the spore deposit comprises spores residing in a single spore layer, wherein the spore deposit being formed by depositing one or more liquid droplets of the claimed inoculum on the carrier and drying the inoculum to form the spore deposit, each liquid droplet having a volume in the range from about 10 to about 20 microliters.
It is the Examiners position that Franciskovich teaches depositing and drying a droplet having a volume of 7 microliters, taken to be about 10 microliters to form a spore deposit.  The art suggests that the use of surfactants with a spore deposit on a carrier in a biological deposit prevents the stacking of the microbial spores on the surface of the carrier and allows the inoculum to “plate out” on the carrier surfaces allowing for a single layer wherein the spores do not overlap, therefore, given the combined teachings of the prior art references of record, one would have a reasonable expectation of successfully prima facie obvious in view of the teachings of the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                              

/TAEYOON KIM/Primary Examiner, Art Unit 1632